Citation Nr: 1241325	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-33 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

Initially, the Board notes that in September 2012 the RO also certified to the Board the issue of entitlement to service connection for hypertension.  That same day, the Veteran, through his representative, indicated in a written statement that the Veteran wished to withdraw his appeal of this issue.  Unlike the issue of entitlement to a compensable initial rating for bilateral hearing loss (as will be discussed in greater detail below), the Veteran had not filed a timely substantive appeal on the hypertension issue prior to the notification of withdrawal.  In the absence of a substantive appeal of record and given the Veteran's evident desire not to proceed with his hypertension claim, the Board concludes that despite the RO's certification of the issue the matter is not before the Board.  38 C.F.R. §§ 20.202, 20.302 (2012).


FINDINGS OF FACT

1.  On September 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to a compensable initial rating for bilateral hearing loss was requested.

2.  Affording the Veteran the benefit of the doubt, throughout the appellate time period the Veteran's PTSD was shown to be manifested by a disability picture that more closely approximated that of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable initial rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

2.  The criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed below, the claim for a compensable initial rating for bilateral hearing loss is withdrawn and the Board has determined that the criteria for a complete grant of the benefit sought as to the PTSD claim have been met.  Accordingly, no further notification or assistance pursuant to the VCAA is necessary.
 
Withdrawal of Claim for Increased Initial Rating for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

The Board notes the August 2009 statement of the case (SOC) included the issue of entitlement to a compensable initial rating for bilateral hearing loss.  The Veteran properly appealed this issue in his September 2009 substantive appeal.  However, the Veteran subsequently indicated during his September 2012 Board hearing that he wished to withdraw his appeal of that issue.  In addition, he submitted a written notification of his desire to withdraw his appeal of the issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of entitlement to a compensable initial rating for bilateral hearing loss has been properly withdrawn by the Veteran and dismisses the claim.
 
Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).    

As noted above, the Veteran's PTSD is currently rated at 30 percent.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2012). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's statements and the medical records as a whole support a rating for the Veteran's PTSD of 100 percent throughout the appellate time period.  See 38 C.F.R. § 4.7.

In March 2008, the Veteran underwent a private evaluation for PTSD.  At that time, the Veteran reported problems with short term memory and concentration.  He displayed a flat affect and evidence of depression.  The Veteran experienced daily flashbacks, constant irritation, and problems controlling his anger and rage.  As to his work environment, he drove a concrete truck for many years but even in that isolated environment had many difficulties with supervisors.  Eventually he retired to retreat from the stress of the work environment.  Since retirement, he had done some part time concrete and handyman work for his brother.  The examiner concluded, "This veteran's ability to achieve at a higher level of employment was adversely affected by the trauma and subsequent PTSD symptoms incurred as a result of his service in Vietnam.  He had a very good job as a test mechanic on the Atlas Missile program and had purchased a home by the age of twenty-six.  He settled for a job as a truck driver."  The examiner diagnosed chronic and severe PTSD and assigned a GAF score of 45-50.

VA treatment records noted similar symptomatology and GAF scores of 60.

An April 2008 letter from a treating VA psychiatrist noted symptoms of recurrent and intrusive recollections and nightmares, depression, feelings of detachment, avoidance, survivor guilt, irritability, insomnia, hypervigilence, and exaggerated startle response.  The Veteran got into a lot of arguments with his wife over their son.

The Veteran was afforded a QTC examination in June 2008.  The Veteran experienced intrusive thoughts, avoidance behavior, sleep problems, hyperarousal, irritability, and emotional detachment.  These problems affected both occupational and social functioning.  The Veteran reported a history of poor relationships with supervisors and that he had been forced to retire early due to the stress of the job.  He described his relationship with his wife as okay and that he had a good relationship with his older son and problems with his younger son.  He had a permanent feeling of detachment and estrangement from others, along with irritability and outbursts of anger.  The examiner diagnosed PTSD and assigned a GAF score of 54.  She concluded that the best description of the Veteran's condition was that the symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

An August 2009 letter from a re-adjustment counselor therapist at the Vet Center noted a marriage of 34 years that had been tumultuous due to irritability, emotional detachment, restricted range of affect, and flat affect.  Indeed, the Veteran stated that he was "living with his wife out of financial necessity, but not as husband and wife."  He preferred to be alone and did not go out, as he was unable to tolerate large crowds.  The Veteran had been unable to work since 1997 due to an inability to tolerate administrative tasks and the absence of social skills.  The letter noted that the Veteran's current GAF score was 45.

Ongoing VA treatment records in the following months indicated reports of similar symptomatology described above and assigned GAF scores of 60 to 65.  In April 2010, the Veteran reported that he was "not doing well."  Specifically, he reported increased sleep problems and irritability.  An August 2010 treatment record documented problems with insomnia, irritability, flashbacks, and anxiety.  The assigned GAF score was 41-50.  The severity of symptomatology continued in September and October 2010 treatment records.  

The Veteran was afforded another VA examination in July 2011.  The Veteran was widowed and had a distant relationship with his siblings and youngest son, but was close to his older son.  He reported problems with depression and interacting with others.  He had not worked since 1997, after working as a truck driver for 30 years.  At that time, the Veteran indicated that his unemployment was not primarily due to the effects of a mental condition.  He reported one panic attack per week and difficulty trusting people.  The examiner diagnosed PTSD and assigned a GAF score of 43.  The examiner concluded that the best description of the Veteran's condition was that the symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

During his September 2012 Board hearing, the Veteran reported that he did not leave his house very often, if at all.  Moreover, he clarified that the reason he left his last job was because one customer requested that the Veteran not come to the job site anymore and, as he had experienced numerous other problems with customers, he was asked to leave.  

Careful review of the record has led the Board to conclude that an evaluation of 100 percent is warranted for the entire period on appeal, reflecting total occupational and social impairment.  In this regard, the Board notes the Veteran's reports of sleep disturbance, flashbacks, nightmares, intrusive thoughts, exaggerated startle response, avoidance behavior, insomnia, hypervigilence, irritability, anger, concentration problems, and exaggerated startle response.  There is significant evidence that the Veteran's PTSD severely impacts his social and occupational functioning for the entire period on appeal.  In that regard, the Board notes that initially the Veteran reported that he had retired from his job in 1997, but during the September 2012 Board hearing the Veteran clarified that he had been asked to retire because of multiple complaints from customers regarding the Veteran's conduct.  The Veteran consistently has reported significant difficulty getting along with others and difficulty in social situations.  These problems clearly affected and continue to affect both his occupational and social functional.  

The Board acknowledges that there are treatment records including GAF scores of as high as 60 during the appellate time period.  However, the March 2008 private evaluation assigned a GAF score of 45-50 and noted that the Veteran's PTSD was chronic and severe.  Additional records through the appellate time period also assigned GAF scores significantly lower than 60 and the July 2011 VA examiner assigned a GAF score of 43.  As such, the Board will afford the Veteran the benefit of the doubt that the severity of his PTSD symptoms was consistent throughout the appellate time period and most closely reflect total occupational and social impairment.  

In summary, the evidence, in the aggregate, shows that the Veteran's PTSD during the appellate time period is manifested by a disability picture that more closely approximates that of total occupational and social impairment.  In reaching this conclusion, the Board took particular note of the fact that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC, and the most important consideration is whether the disability results in "total occupational and social impairment."  Having found that it does, the Board further concludes that a 100 percent schedular evaluation is warranted.


ORDER

The appeal regarding the claim of entitlement to a compensable initial rating for bilateral hearing loss is dismissed.

Entitlement to an initial rating of 100 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


